This is an original proceeding in habeas corpus wherein the petitioner, J. C. Benson, a minor, by J. D. Benson, his father and next of kin, seeks to obtain his release from the State Reformatory at Granite, Okla.
The verified petition filed herein alleges that on April 13, 1940, the petitioner was charged in the district court of Oklahoma county, by information, with the crime of larceny of an automobile. That the petitioner was unable *Page 387 
to make bond and was incarcerated in jail for more than a month prior to the filing of said information. That the petitioner and his father are both uneducated and inexperienced in legal proceedings and without understanding of the elements of the crime. That on May 9, 1940, the petitioner, after being induced by public officials of Oklahoma county, entered his plea of guilty and was sentenced to serve a term of seven years in the State Reformatory, but the execution of said sentence was suspended during good behavior.
That on June 9, 1940, the said J. C. Benson, while riding a bicycle in Oklahoma City, was arrested by policemen and incarcerated in jail.
That the next morning, June 10, 1940, without permitting the petitioner to advise with relatives or friends, the said petitioner was taken before the Honorable Ben Arnold, district judge, and the order suspending his sentence was revoked and the petitioner was immediately taken to the State Reformatory at Granite, Okla., where he has since been incarcerated.
That no cause or reason was ever given to the petitioner for said action, and no good or lawful reason existed for thus incarcerating the petitioner and the action of the said judge was arbitrary and governed solely by whim or caprice.
Upon the filing of this petition the court refused to issue the writ of habeas corpus, but the rule to show cause was issued and response filed by the warden in which he denied that the district court revoked the suspended sentence of the petitioner without lawful cause. Upon the issues thus being formed, a hearing was held before this court in which evidence was presented both by the petitioner and the respondent. *Page 388 
It is not necessary in this opinion to review the evidence. It is sufficient to state that the respondent proved that the petitioner, subsequent to his plea of guilty, committed a series of petty thefts in Oklahoma City. The petitioner admitted that at the time of his arrest he had several articles of stolen personal property in his possession.
The petitioner has wholly failed to sustain the allegations of his petition, and the petition for writ of habeas corpus is accordingly denied.
BAREFOOT, P. J., concurs. DOYLE, J., absent.